Case 2:16-cr-20388-DML-DRG ECF No. 58, PageID.303 Filed 10/23/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BURNEY EVERETT,

             Petitioner,                                         Civil Case Number 18-13269
v.                                                               Criminal Case Number 16-20388
                                                                 Honorable David M. Lawson
UNITED STATES OF AMERICA,

             Respondent.
                                               /

                                           JUDGMENT

      In accordance with the opinion and order denying the motion to vacate sentence entered on

this date, it is ORDERED AND ADJUDGED that the petitioner’s motion to vacate sentence

pursuant to 28 U.S.C. § 2255 is DISMISSED WITH PREJUDICE.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

Date: October 23, 2018


                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first class U.S. mail on October 23, 2018.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI
